Cuyahoga App. No. 71501. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of appellant’s emergency motion for stay of the court of appeals’ judgment allowing a writ of habeas corpus and appellee’s motion to dismiss,
It is ordered by the court that the motion for emergency stay be, and hereby is, denied.
Moyer, C.J., Resnick and Cook, JJ., further note that the motion is moot.
It is further ordered by the court that the motion to dismiss be, and hereby is, granted. Accordingly, it is ordered by the court that this cause be, and hereby is, dismissed.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.